DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 Response to Arguments
Applicant’s arguments filed on June 29, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on June 29, 2022 has been entered.
The amendment of claims 1, 8 and 15 is acknowledged.
Claim Rejections - 35 USC § 103
    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge’234 (US 2014/0013234), and further in view of Watanabe’827 (US 2013/0222827), Abe’668 (US 2003/0135668) and Kishida’050 (US 2014/0233050).
     With respect to claim 15, Beveridge’234 teaches a host device [regarding to the virtual machine (Fig.2, item 157)] in a virtualized computing environment, the host device comprising: 
     one or more processors [as shown in Fig.2, a virtual machine (Fig.2, item 157) is inherent disclosed with one or more processor since the virtual machine needs to include at least one or more processor to perform its desired functions]; and 
     a non-transitory computer-readable medium having instructions stored thereon, which in response to execution by the one or more processors [as shown in Fig.2, a virtual machine (Fig.2, item 157) is inherent disclosed with a memory to store a program to be executed by the one or more processors in to order to allow the virtual machine to provide the desired functions], 
     Beveridge’234 does not teach a non-transitory computer-readable medium having instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to perform operations to use a print driver store to provide print drivers to an agent associated with a virtual desktop at an agent side of the virtualized computing environment, wherein the operations comprise: receive, by the agent from a client at a client side, printer information that identifies a physical printer coupled to the client at the client side, wherein a native print driver for the physical printer is installed at the client side; determine, by the agent, whether the native print driver for the physical printer is locally installed at the agent side; in response to determination that the native print driver is missing from the agent side and in response to the native print driver being unable to be installed at the agent side by being provide from the client side, search, by the agent, the print driver store for the native print driver; in response to locating, by the agent, the native print driver in the print driver store, obtain, by the agent, the native print driver from the print driver store and install the obtained native print driver at the agent side; and instantiate, by the agent at the agent side, a virtual printer corresponding to the physical printer and associate the installed native print driver with the virtual printer.  
     Watanabe’827 teaches the virtual desktop image including the printer driver which enable the user to instruct printers to perform printing (paragraph 240).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beveridge’234 according to the teaching of Watanabe’827 to provide a plurality of printers to be used by the client device (Fig.2, item 108) and to provide the printer drivers on the virtual desktop displayed on the client device (Fig.2, item 108) because this will allow a user to perform printing via the virtual desktop more effectively.
     The combination of  Beveridge’234 and Watanabe’827 does not teach a non-transitory computer-readable medium having instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to perform operations to use a print driver store to provide print drivers to an agent associated with a virtual desktop at an agent side of the virtualized computing environment, wherein the operations comprise: receive, by the agent from a client at a client side, printer information that identifies a physical printer coupled to the client at the client side, wherein a native print driver for the physical printer is installed at the client side; determine, by the agent, whether the native print driver for the physical printer is locally installed at the agent side; in response to determination that the native print driver is missing from the agent side and in response to the native print driver being unable to be installed at the agent side by being provide from the client side, search, by the agent, the print driver store for the native print driver; in response to locating, by the agent, the native print driver in the print driver store, obtain, by the agent, the native print driver from the print driver store and install the obtained native print driver at the agent side; and instantiate, by the agent at the agent side, a virtual printer corresponding to the physical printer and associate the installed native print driver with the virtual printer.  
     Abe’668 teaches that a mobile device obtains the physical local connected printer’s information and then transmits the obtained printer’s information to a server so that the server determines if a proper printer driver has been installed in the mobile device before installing a proper printer driver into the mobile device (Fig.8, steps S804-S807).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Beveridge’234 and Watanabe’827 according to the teaching of Abe’668 to obtain the physical local connected printer’s information and then to install a proper printer driver in the virtual desktop because this will allow the client device to perform the printing operation using the physical local printer via the virtual desktop more effectively.
     The combination of Beveridge’234, Watanabe’827 and Abe’668 does not teach a non-transitory computer-readable medium having instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to perform operations to use a print driver store to provide print drivers to an agent associated with a virtual desktop at an agent side of the virtualized computing environment, wherein the operations comprise: receive, by the agent from a client at a client side, printer information that identifies a physical printer coupled to the client at the client side, wherein a native print driver for the physical printer is installed at the client side; determine, by the agent, whether the native print driver for the physical printer is locally installed at the agent side; in response to determination that the native print driver is missing from the agent side and in response to the native print driver being unable to be installed at the agent side by being provide from the client side, search, by the agent, the print driver store for the native print driver; in response to locating, by the agent, the native print driver in the print driver store, obtain, by the agent, the native print driver from the print driver store and install the obtained native print driver at the agent side; and instantiate, by the agent at the agent side, a virtual printer corresponding to the physical printer and associate the installed native print driver with the virtual printer.  
     Kishida’050 teaches determining if a driver to be installed has been installed already (Fig.4B, step S408) and the installation of print driver is being determined if it failed during installing the print driver (paragraph 9).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beveridge’234, Watanabe’827 and Abe’668 according to the teaching of Kishida’050 to determine if the installation of a printer driver is failed because this will allow the printer driver to be installed more effectively. 
     Since Beveridge’234 has suggested that a client device installed with a VDI client (Fig.2, item 202) which enable a user to access to the desktop running on the VM (virtual machines) and to display a native GUI associated with the desktop (paragraphs 27 and 36), Watanabe’827 teaches that the virtual desktop image including the printer driver which enable the user to instruct printers to perform printing (paragraph 240) and a printer (Fig.3A, item 305) is attached to an external box (Fig.3A, item 305a) to provide printing service, Abe’668 teaches that a mobile device obtains the physical local connected printer’s information and then transmits the obtained printer’s information to a server so that the server determines if a proper printer driver has been installed in the mobile device before installing a proper printer driver into the mobile device (Fig.8, steps S804-S807) and Kishida’050 teaches determining if a driver to be installed has been installed already (Fig.4B, step S408) and the installation of print driver is being determined if it is failed during installing the print driver (paragraph 9), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to connect a physical local printer to the client device (Fig.2, item 108 in Beveridge’234) and to enable the said client device (Fig.2, item 108 in Beveridge’234) to obtain the printer’s information from the connected physical local printer and then to enable VDI client (Fig.2, item 202 in Beveridge’234) to transmit the obtained printer’s information to the UIV agent (Fig.2, item 204 Beveridge’234) (a non-transitory computer-readable medium having instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to perform operations to use a print driver store to provide print drivers to an agent associated with a virtual desktop at an agent side of the virtualized computing environment, wherein the operations comprise: receive, by the agent from a client at a client side, printer information that identifies a physical printer coupled to the client at the client side, wherein a native print driver for the physical printer is installed at the client side) so that the UIV agent (Fig.2, item 204 Beveridge’234) to determine if it has installed a proper printer driver associated with the connected physical local printer (determine, by the agent, whether a native print driver for the physical printer is locally installed at the agent side) and to search for a proper printer driver associated with the connected physical local printer in a print driver store and to install the searched proper printer driver associated with the connected physical local printer in the UIV agent (Fig.2, item 204 Beveridge’234) when a proper printer driver associated with the connected physical local printer is being determined not installed and is being failed to installed (in response to determination that the native print driver is missing from the agent side and in response to the native print driver being unable to be installed at the agent side by being provide from the client side; in response to locating, by the agent, the native print driver in the print driver store, obtain, by the agent, the native print driver from the print driver store and install the obtained native print driver at the agent side; instantiate, by the agent at the agent side, a virtual printer corresponding to the physical printer and associate the installed native print driver with the virtual printer) because this will allow the virtual desktop to provide the printing function which enable the local printer to perform printing.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beveridge’234, Watanabe’827, Abe’668 and Kishida’050 to connect a physical local printer to the client device (Fig.2, item 108 in Beveridge’234) and to enable the said client device (Fig.2, item 108 in Beveridge’234) to obtain the printer’s information from the connected physical local printer and then to enable VDI client (Fig.2, item 202 in Beveridge’234) to transmit the obtained printer’s information to the UIV agent (Fig.2, item 204 Beveridge’234) (a non-transitory computer-readable medium having instructions stored thereon, which in response to execution by the one or more processors, cause the one or more processors to perform operations to use a print driver store to provide print drivers to an agent associated with a virtual desktop at an agent side of the virtualized computing environment, wherein the operations comprise: receive, by the agent from a client at a client side, printer information that identifies a physical printer coupled to the client at the client side, wherein a native print driver for the physical printer is installed at the client side) so that the UIV agent (Fig.2, item 204 Beveridge’234) to determine if it has installed a proper printer driver associated with the connected physical local printer (determine, by the agent, whether a native print driver for the physical printer is locally installed at the agent side) and to search for a proper printer driver associated with the connected physical local printer in a print driver store and to install the searched proper printer driver associated with the connected physical local printer in the UIV agent (Fig.2, item 204 Beveridge’234) when a proper printer driver associated with the connected physical local printer is being determined not installed and is being failed to installed (in response to determination that the native print driver is missing from the agent side and in response to the native print driver being unable to be installed at the agent side by being provide from the client side; in response to locating, by the agent, the native print driver in the print driver store, obtain, by the agent, the native print driver from the print driver store and install the obtained native print driver at the agent side; instantiate, by the agent at the agent side, a virtual printer corresponding to the physical printer and associate the installed native print driver with the virtual printer) because this will allow the virtual desktop to provide the printing function which enable the local printer to perform printing.
     With respect to claim 16, which further limits claim 15, the combination of Beveridge’234, Watanabe’827 and Kishida’050 does not teach in response to a failure to locate the native print driver in the print driver store, associate, by the agent, a universal print driver at the agent side with the virtual printer; and in response to determination that the native print driver is locally installed at the agent side, associate, by the agent, the locally installed native print driver with the virtual printer rather than search for the native print driver in the print driver store.  
    Abe’668 teaches in response to a failure to locate the native print driver in the print driver store, associate, by the agent, a universal print driver at the agent side with the virtual printer [when the printer driver is being determined has not been installed in the terminal device, the center server installs a new printer driver in the terminal device (Fig.6, step S603-S607). Examiner views that when the driver is being determined not installed in terminal device, the driver is considered fail to locate in the terminal device (The print driver store)];
     in response to determination that the native print driver is locally installed at the agent side, associate, by the agent, the locally installed native print driver with the virtual printer rather than search for the native print driver in the print driver store [when the printer driver is being determined has been installed in the terminal device, the center server does not install a new printer driver in the terminal device (Fig.6, step S603)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beveridge’234, Watanabe’827 and Kishida’050 according to the teaching of Abe’668 to determine if a proper printer driver for the physical local connected printer has installed in the virtual desktop because this will allow the physical local printer to be operated in the virtual desktop more effectively.
      With respect to claims 1 and 2, they are method claim that claim how the host device claims 15 and 16 to perform virtual printing.  Claims 1 and 2 are obvious in view of Beveridge’234, Watanabe’827, Abe’668 and Kishida’050 because the claimed combination operates at the same manner as described in the rejected claims 15 and 16. In addition, the reference has disclosed a host device to perform virtual printing, the process (method) to perform virtual printing is inherent disclosed to be performed by a processor in the host device when the host device performs the operation to perform virtual printing.
     With respect to claims 8 and 9, they are claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 8 and 9 claim how the host device of claims 15 and 16 to execute to perform virtual printing.  Claims 8 and 9 are obvious in view of Beveridge’234, Watanabe’827, Abe’668 and Kishida’050 because the claimed combination operates at the same manner as described in the rejected claims 15 and 16. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge’234 (US 2014/0013234), Watanabe’827 (US 2013/0222827), Abe’668 (US 2003/0135668), Kishida’050 (US 2014/0233050) and further in view of Taylor’201 (US 2017/0228201)
     With respect to claim 17, which further limits claim 15, the combination of Beveridge’234, Watanabe’827, Abe’668 and Kishida’050 does not teach wherein at least one entity, including the client, uploads native print drivers to the print driver store for storage therein.  
     Taylor’201 teach wherein at least one entity, including the client, uploads native print drivers to the print driver store for storage therein (paragraph 77).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Beveridge’234, Watanabe’827, Abe’668 and Kishida’050 according to the teaching of Taylor’201 to upload the desired printer driver because this will allow the desired printer driver to be supplied more effectively.
      With respect to claim 3, it is a method claims that claim how the host device claim 17 to perform virtual printing.  Claim 3 is obvious in view of Beveridge’234, Watanabe’827, Abe’668, Kishida’050 and Taylor’201 because the claimed combination operates at the same manner as described in the rejected claim 17. In addition, the reference has disclosed a host device to perform virtual printing, the process (method) to perform virtual printing is inherent disclosed to be performed by a processor in the host device when the host device performs the operation to perform virtual printing.
     With respect to claim 10, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 10 claims how the host device of claim 17 to execute to perform virtual printing.  Claim 10 is obvious in view of Beveridge’234, Watanabe’827, Abe’668, Kishida’050 and Taylor’201 because the claimed combination operates at the same manner as described in the rejected claim 17. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge’234 (US 2014/0013234), Watanabe’827 (US 2013/0222827), Abe’668 (US 2003/0135668), Kishida’050 (US 2014/0233050) and further in view of Taylor’201 (US 2017/0228201) and Van’851 (US 2011/0251851).
     With respect to claim 18, which further limits claim 15, the combination of Beveridge’234, Watanabe’827, Abe’668 and Kishida’050 does not teach wherein: the upload of the native print drivers to the print driver store includes first and second stages, the first stage includes the at least one entity uploading at least one native print driver to a first repository, and the second stage includes verification of the at least one native print driver uploaded by the at least one entity, and storage of the at least one native print driver in a second repository, in the print driver store, in response to the at least one native print driver having passed the verification.  
     Taylor’201 teaches upload the printer driver to the printer driver repository (paragraph 77).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Beveridge’234, Watanabe’827, Abe’668 and Kishida’050 according to the teaching of Taylor’201 to upload the desired printer driver because this will allow the desired printer driver to be supplied more effectively.
     The combination of Beveridge’234, Watanabe’827, Abe’668, Kishida’050 and Taylor’201 does not teach wherein: the upload of the native print drivers to the print driver store includes first and second stages, the first stage includes the at least one entity uploading at least one native print driver to a first repository, and the second stage includes verification of the at least one native print driver uploaded by the at least one entity, and storage of the at least one native print driver in a second repository, in the print driver store, in response to the at least one native print driver having passed the verification.  
     Van’851 teaches using two stages to upload a file to a server and the two stages are including the first stage to upload the file to a temporary file storage unit in the application server and the second stage to verify and validate the file and then to transmit the file to the storage server when the file is being verified and validated successfully (paragraph 49).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beveridge’234, Watanabe’827, Abe’668, Kishida’050 and Taylor’201 according to the teaching of Van’851 to upload a printer driver by having two stages which include a first stage to upload the printer driver to first storage for temporary and second stage to verify and validate the printer driver and then to transmit the verified and validated printer driver to a second storage when the driver has passed the verification  (wherein: the upload of the native print drivers to the print driver store includes first and second stages, the first stage includes the at least one entity uploading at least one native print driver to a first repository, and the second stage includes verification of the at least one native print driver uploaded by the at least one entity, and storage of the at least one native print driver in a second repository, in the print driver store, in response to the at least one native print driver having passed the verification) because this will enhance the efficiency of the processing to upload the printer driver.
     With respect to claim 19, which further limits claim 18, the combination of combination of Beveridge’234, Watanabe’827, Abe’668, Taylor’201 and Van’851 does not teach wherein the first repository is a pre-public repository with limited access privileges, and wherein the second repository is a public repository. 
     Examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to use a first store area having the limited access privileges and to store files to use a second storage area having no limited access privileges (public storage) to store files since this will allow the files to be shared more effectively while enhancing the security of the files.
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the inventions of Beveridge’234, Watanabe’827, Abe’668, Taylor’201 and Van’851 to use a first store area having the limited access privileges to store the printer drivers and to use a second storage area having no limited access privileges (public storage) to store the printer driver (wherein the first repository is a pre-public repository with limited access privileges, and wherein the second repository is a public repository) because this will allow the printer driver to be accessed more effectively. 
      With respect to claims 4 and 5, they are method claim that claim how the host device claims 18 and 19 to perform virtual printing.  Claims 18 and 19 are obvious in view of Beveridge’234, Watanabe’827, Abe’668, Kishida’050, Taylor’201 and Van’851 because the claimed combination operates at the same manner as described in the rejected claims 18 and 19. In addition, the reference has disclosed a host device to perform virtual printing, the process (method) to perform virtual printing is inherent disclosed to be performed by a processor in the host device when the host device performs the operation to perform virtual printing.
     With respect to claims 11 and 12, they are claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 8 and 9 claim how the host device of claims 18 and 19 to execute to perform virtual printing.  Claims 8 and 9 are obvious in view of Beveridge’234, Watanabe’827, Abe’668, Kishida’050, Taylor’201 and Van’851 because the claimed combination operates at the same manner as described in the rejected claims 18 and 19. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge’234 (US 2014/0013234), Watanabe’827 (US 2013/0222827), Abe’668 (US 2003/0135668), Kishida’050 (US 2014/0233050) and further in view of Kim’766 (US 2004/0006766).
     With respect to claim 20, which further limits claim 15, the combination Beveridge’234, Watanabe’827, Abe’668 and Kishida’050 does not teach wherein the native print driver is persistently stored at the agent side after installation, including remaining persistent after the virtual printer is deleted.  
     Kim’766 teaches uninstalling a driver and installing the deriver using the stored driver (paragraph 37-39).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the inventions of Beveridge’234, Watanabe’827, Abe’668 and Kishida’050 according to the teaching of Kim’766 to store the printer driver in the agent side after the installation and not to deleted the stored printer driver even the installed printer driver is being uninstalled because this will allow the printer driver to be re-installed more effectively.  
      With respect to claim 6, it is a method claims that claim how the host device claim 20 to perform virtual printing.  Claim 6 is obvious in view of Beveridge’234, Watanabe’827, Abe’668, Kishida’050 and Taylor’201 because the claimed combination operates at the same manner as described in the rejected claim 17. In addition, the reference has disclosed a host device to perform virtual printing, the process (method) to perform virtual printing is inherent disclosed to be performed by a processor in the host device when the host device performs the operation to perform virtual printing.
     With respect to claim 13, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 13 claims how the host device of claim 20 to execute to perform virtual printing.  Claim 13 is obvious in view of Beveridge’234, Watanabe’827, Abe’668, Kishida’050 and Taylor’201 because the claimed combination operates at the same manner as described in the rejected claim 20. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claim objection
Claim 7 is objected to as being dependent upon a rejected base claim 1 because the prior art of record does not teach “in response to determining that a particular native print driver, installed at the client side and associated with a particular physical printer coupled to the client, is usable at the agent side, receiving, by the agent from the client, at least one print driver file corresponding to the particular native print driver; installing, by the agent, the particular native print driver at the agent side by using the at least one print driver file; instantiating, by the agent, a particular virtual printer at the agent side that corresponds to the particular physical printer, and associating the particular native print driver with the particular virtual printer; and using, by the agent, the particular native print driver to generate print data from a print job issued from the virtual desktop so as to enable the print data to be directly passed to the particular physical printer at the client side for printing.”  Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim 8 because the prior art of record does not teach “in response to determining that a particular native print driver, installed at the client side and associated with a particular physical printer coupled to the client, is usable at the agent side, receiving, by the agent from the client, at least one print driver file corresponding to the particular native print driver; installing, by the agent, the particular native print driver at the agent side by using the at least one print driver file; instantiating, by the agent, a particular virtual printer at the agent side that corresponds to the particular physical printer, and associating the particular native print driver with the particular virtual printer; and using, by the agent, the particular native print driver to generate print data from a print job issued from the virtual desktop so as to enable the print data to be directly passed to the particular physical printer at the client side for printing.”  Claim 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is objected to as being dependent upon a rejected base claim 8 because the prior art of record does not teach “wherein the operations further comprise: in response to determination that a particular native print driver, installed at the client side and associated with a particular physical printer coupled to the client, is usable at the agent side, receive, by the agent from the client, at least one print driver file corresponding to the particular native print driver; install, by the agent, the particular native print driver at the agent side by using the at least one print driver file; instantiate, by the agent, a particular virtual printer at the agent side that corresponds to the particular physical printer, and associate the particular native print driver with the particular virtual printer; and use, by the agent, the particular native print driver to generate print data from a print job issued from the virtual desktop so as to enable the print data to be directly passed to the particular physical printer at the client side for printing..”  Claim 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Jaudon’693 (US 2012/0092693) discloses Methods, systems, and devices are described for centralized print driver distribution in a distributed printing environment. A set of drivers may be stored at one or more centralized data stores, and distributed to print servers.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674